Citation Nr: 0729399	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-35 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cancer of the 
tongue and tonsil, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In view of the above, the Board finds that the VA letters 
issued in October 2003, January 2004 and March 2004 are 
insufficient to satisfy VA's duty to notify under VCAA.  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2006); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

In this case, the veteran claims service connection for PTSD.  
His service personnel records reflect that he received the 
Combat Action Ribbon, a military citation sufficient to prove 
that he engaged in combat with the enemy.  Thus, he is 
considered a combat veteran under 38 U.S.C.A. § 1154(b), and 
his combat-related stressor statements of October 2003 and 
December 2003 must be accepted as conclusive evidence as to 
the actual occurrence of those events.  Id.  However, after 
careful consideration of the evidence of record, the Board 
concludes that additional development is required before 
appellate adjudication can proceed.

PTSD was initially diagnosed during a May 2004 VA outpatient 
visit by a Psychology Technician.  This record, and other VA 
outpatient treatment records dated through October 2003, 
which reflect multiple other psychiatric diagnoses, suggest 
that the veteran is receiving ongoing VA outpatient 
psychiatric treatment.  Inasmuch as the VA is on notice of 
the potential existence of additional VA records, and because 
VA has constructive possession of records detailing treatment 
at VA facilities, a search for same must be conducted, and 
any additional records found must be obtained prior to any 
further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  

Additionally, although a single May 2004 diagnosis of PTSD is 
of record, it was made by a VA psychiatric "technician."  
There is no evidence that this "technician" is a licensed, 
qualified psychologist, psychiatrist, or other medical 
professional competent to make such a diagnosis.  Further, 
the opinion appears faulty on 2 bases: it fails to follow the 
VA examination worksheet for initial PTSD examinations, and 
does not reference or make a diagnosis based on the veteran's 
October 2003 and December 2003 stressor statements or appear 
to consider the other evidence of record, including the 
extensive VA outpatient treatment records, dated from 1999 to 
2003, showing primarily diagnoses of major depression, 
depressive disorder not otherwise specified, and dysthymia.  
To that end, it also fails to address the veteran's November 
1999 admission during a VA psychiatric outpatient visit that 
he was not bothered by memories of events that occurred in 
Vietnam, and the treating physician's statement that the 
veteran did not appear to have PTSD, which directly 
contradicts the veteran's statements to the VA psychiatric 
technician in May 2004 that he experienced PTSD 
symptomatology such as reexperiencing traumatic events since 
his service separation.

Ultimately, the Board concludes that a new examination must 
be conducted by a qualified VA medical professional, which 
will consider the pertinent past medical records of evidence, 
elicit current clinical findings, and reconcile the May 2004 
PTSD diagnosis with the 1999 through 2003 diagnoses of 
dysthymia and depressive disorder.  38 C.F.R. § 3.159(c) (4) 
(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

Accordingly, the appeal is remanded for the following 
actions:

1. Issue VCAA notice with regard to the 
issues on appeal of entitlement to 
service connection for PTSD, and 
entitlement to service connection for 
cancer of the tongue and tonsil, to 
include as due to herbicide exposure, 
in accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as in 
accordance with 38 U.S.C.A. 5102, 5103, 
and 5103A, 38 C.F.R. § 3.159, and any 
other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary 
to substantiate his claims for service 
connection, including which evidence, 
if any, the veteran is expected to 
obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
the appeal to the VA.  Additionally, 
the veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the 
claims, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  Specifically, all VA 
outpatient psychiatric treatment 
records from September 2003 to the 
present must be obtained and associated 
with the claims file.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The veteran must then be given an 
opportunity to respond.

3.  Once all records obtained through 
the above action have been associated 
with the claims file, the veteran must 
be afforded the appropriate VA 
psychiatric examination to determine 
the nature and etiology of all 
psychiatric disorders found.  The 
report of examination must include a 
detailed account of all manifestations 
of the psychiatric disorders found to 
be present.  All necessary tests must 
be conducted and the examiner must 
review the results of any testing prior 
to completion of the report.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The RO must specify for 
the examiner those combat-related 
stressors identified by the veteran in 
his October 2003 and December 2003 
stressor statements that have been 
deemed verified, and the examiner must 
be instructed that only those events 
may be considered.  Following a review 
of the service and postservice medical 
records, the examiner must state 
whether it is at least as likely as not 
that any diagnosed psychiatric disorder 
is related to the veteran's active duty 
service.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether any stressor was sufficient 
to produce PTSD; and (2) whether there 
is a link between the current 
symptomatology and one or more of the 
inservice stressors found sufficient to 
produce PTSD by the examiner.  

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO must then readjudicate the 
veteran's claims for service connection 
for PTSD and for cancer of the tongue 
and tonsil, to include as due to 
herbicide exposure.  If any benefit 
sought on appeal remains denied, a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




